RESPONSE TO AMENDMENT

This communication is responsive to the amendment filed 17-March-2021 with respect to application 16/703,489 filed 4-December-2019.  
Applicant has amended claims 1, 4, 11, 14 and 19, and has cancelled claims 6 and 16.
Claims 1-5, 7-15 and 17-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information disclosure statements have been considered as follows:
 IDS#2 submitted on 13-January-2021 has been considered by the Examiner and made of record in the application file.
IDS#3, submitted on 29-January-2021, is a duplicate of IDS#2, and therefore has not been considered.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8, 10-13 and 18 are rejected under 35 USC §103 as unpatentable over Sun (United States Patent Application Publication # US 2018/0196133 A1) in view of Bhanu et al. (United States Patent Application Publication # US 2014/0037142 A1), hereinafter Bhanu, and Machii (United States Patent Application Publication # US 2008/0136612 A1), hereinafter Machii.
Consider claim 1:    A method for measuring an inter-vehicle distance using a processor, Sun discloses a system and method for vehicular detection and ranging performed by an on-board vehicle computer (100) and processor (104) [Title; Abstract; Fig. 1-2; Para. 0002, 0006], the method comprising:
acquiring a driving image photographed by a photographing device of a first vehicle which is being driven; a step (403) of obtaining an image from a camera (50) on the exterior of a vehicle, the image including neighboring vehicles [Fig. 4; Para. 0043];
detecting a second vehicle from the driving image and calculating a ratio between an image width of the detected second vehicle and an image width of a lane in which the second vehicle is located; detecting a target vehicle in the image, [Fig. 4; Para. 0048] and in some embodiments capturing a road lane width from the image [Para. 0051];
determining a size class of the second vehicle among a plurality of size classes by comparing a calculated ratio with a preset value; wherein the on-board computer may determine a body type of the target vehicle [Fig. 4; Para. 0048-0049], and that in certain embodiments a specific vehicle make, mode and year may be determined based on comparison of image information compared to stored information [Para. 0052];
storing a vehicle width for each of the plurality of size classes; that known object sizes, specifically including vehicle widths may be stored in a size data base [Para. 0048];
detecting a width of the second vehicle corresponding to the determined size class of the second vehicle among the stored vehicle widths, that in embodiments precise measurement data for vehicles by make, model and year, may be stored in the data base [Para. 0052], and that in embodiments a standard width estimate may be used for all vehicles or trucks based on average values [Para. 0050];
determining the detected width of the second vehicle; wherein the on-board computer may obtain a width estimate for the target vehicle body type form information stored in a database in memory (108) [Fig. 2, 4; Para. 0049-0050]; and
calculating a distance from the photographing device to the second vehicle based on the determined width of the second vehicle, a focal length of the photographing device, and the image width of the second vehicle; and wherein distance may be estimated (calculated) based on a comparison of the captured image data with the estimated (stored body type) target vehicle width;
wherein the second vehicle is classified into a plurality of sizes according to the width of the second vehicle.
Sun discloses use of a determined body type and shape to classify a target vehicle and based on the type classification, to estimate vehicle width, rather 
Bhanu, however, discloses an analogous method and system for vehicle classification [Title; Abstract; Fig. 1-2; Para. 0001, 0007] wherein vehicles are assigned to one of a plurality of classes [Fig. 1; Para. 0039-0044], that classification may be based on a width of the vehicle (image width) in comparison to a lane width (image width, and specifically that vehicles may be classified between large and small vehicles, wherein large vehicles have an exemplary vehicle to lane width ratio greater than 90% and small vehicles a ratio less than 90% [Fig. 2; Para. 0045].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a ratio of vehicle width to lane width obtained from an image, compared to a predetermined value (exemplary 90%) to classify the size of a vehicle at least as a small vehicle or a large vehicle, as taught by Bhanu and applied to a system and method for vehicular detection and ranging as taught by Sun, in which vehicle widths for use in distance computation are stored in a size database according to individual model, vehicle type, or for all vehicles (according to embodiment), and where classification into a limited number of size classes according to a simple vehicle to lane width ratio is computationally and memory efficient as compared to comparison of silhouette data for type classification (or for a 
Sun also does not specifically disclose use of the camera focal length to estimate target vehicle distance.
Machii, however, discloses an analogous obstacle detection apparatus [Title; Abstract; Fig. 1-3; Para. 0002, 0006, 0008] and in particular a known formula relating obstacle width (W), obstacle image width (Δx), camera focal length (f) and distance to the obstacle (d): (d= f W/ Δx) [Fig. 10; Para. 0078, 0083].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to estimate distance to the vehicle in the image according to a formula which includes a camera focal length parameter as taught by Machii and applied to a system and method for vehicular detection and ranging as taught by Sun as modified by Bhanu, where such a formula relating object width, image width, focal length, and distance to the object is well known according to natural principle of physics. 
Consider claim 2 and as applied to claim 1:    The method of claim 1, wherein the calculating of the ratio includes:
detecting the second vehicle, which is a distance measurement target, among a plurality of vehicles included in the driving image; Sun discloses use of image data to detect a plurality of neighboring vehicles [Para. 0043, 0048];
identifying a left line and a right line of a lane in which the second vehicle is being driven, from the driving image; capturing an image of road or lane width [Para. 0051]; and
determining an image width between the identified left line and the identified right line as the image width of the lane in which the second vehicle is located.
Sun discloses capturing of a lane image width, and that an actual lane width may be based on one or more known standard widths, suggesting, but not specifically disclosing that lane image width is based on detected edges.
Machii discloses: the detection of lane [edge] markings (1701/1702) and a lane image width (WL) determined based on the distance between the markings (step 1609) [Fig. 16-17; Para. 0094].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to detect lane boundary markers on an image and determine a distance between as a lane image width as taught by Machii and applied to a system and method for vehicular detection and ranging as taught by Sun and modified by Bhanu and Machii for use as a standard width for comparison with vehicle image size parameters in the same image.
Consider claim 3 and as applied to claim 1:    The method of claim 1, wherein the calculating of the ratio includes:
identifying a left boundary and a right boundary of the second vehicle from an image of the detected second vehicle; Sun discloses determination of a silhouette of a vehicle detected in the image [Para. 0049]; and
determining an image width between the identified left boundary and the identified right boundary as the image width of the second vehicle; and that 
Sun does not specifically disclose detection of vehicle edges.
Machii, however, discloses: the detection of vehicle (1703) edges and determination of a vehicle image width (WV) determined based on the distance between the edges (step 1606) [Fig. 16-17; Para. 0094 (also 0091-0095)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to detect vehicle edges on an image and determine a distance between the edges as a vehicle image width as taught by Machii and applied to a system and method for vehicular detection and ranging as taught by Sun and modified by Bhanu and Machii for comparison with a standard width to estimate actual vehicle width according to known image analysis techniques.
Consider claim 8 and as applied to claim 1:    The method of claim 1, wherein in the detecting of the second vehicle when the first vehicle is being driven on the lane, the second vehicle located on the same lane as the first vehicle is detected among a plurality of vehicles included in the driving image.
Sun discloses use of image data to detect a plurality of neighboring vehicles [Para. 0043, 0048], but does not explicitly disclose a determination of whether a target vehicle is traveling in the same lane.
Machii explicitly discloses such determination (step 607/1604) [Fig. 6, 16-17; Para. 0064, 0092].

Consider claim 10 and as applied to claim 1:    The method of claim 1, wherein in the calculating of the distance, the distance from the photographing device to the second vehicle is calculated based on

    PNG
    media_image1.png
    37
    202
    media_image1.png
    Greyscale

and D is the distance from the photographing device to the second vehicle, W is the width of the second vehicle, f is the focal length of the photographing device, and w is the image width of the second vehicle.
Sun does not specifically disclose use of the camera focal length to estimate target vehicle distance.
Machii, however, discloses an analogous obstacle detection apparatus [Title; Abstract; Fig. 1-3; Para. 0002, 0006, 0008] and in particular a known formula relating obstacle width (W), obstacle image width (Δx), camera focal length (f) and distance to the obstacle (d): (d= f W/ Δx) [Fig. 10; Para. 0078, 0083] (see also analysis for claim 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to estimate distance to the vehicle in the image according to a formula which includes a camera focal length parameter as taught by Machii and applied to a system and method for vehicular 
Consider claim 11:    An apparatus for measuring an inter-vehicle distance, Sun discloses a system, apparatus and method for vehicular detection and ranging performed by an on-board vehicle computer (100) [Title; Abstract; Fig. 1-2; Para. 0002, 0006], the apparatus comprising:
an image acquiring unit configured to acquire a driving image photographed by a photographing device of a first vehicle which is being driven; a camera (50) on the exterior of a vehicle, which obtains an image (step 403), the image including neighboring vehicles [Fig. 4; Para. 0043];
a detecting unit configured to detect a second vehicle from the driving image; the on-board computer (100) analyzing image data and detecting a target vehicle in the image, [Fig. 4; Para. 0048] and in some embodiments capturing a road lane width from the image [Para. 0051];
a ratio calculating unit configured to calculate a ratio between an image width of the detected second vehicle and an image width of a lane in which the second vehicle is located;
a vehicle size class calculating unit configured to determine a size class of the second vehicle among a plurality of size classes by comparing the calculated ratio with a preset value; the on-board computer (100) determining a body type of the target vehicle [Fig. 4; Para. 0048-0049], and that in certain embodiments a specific vehicle make, mode and year may be determined 
a vehicle width calculating unit configured to store a width of the vehicle for each of the plurality of size classes, detect a width of the vehicle corresponding to the determined size class of the second vehicles among the stored widths of the vehicle and determine the detected width of the vehicle as the width of the second vehicle; the on-board computer (100) and a size data base in memory (108) in which known object sizes, specifically including vehicle widths may be stored, and from which a width estimate for a target vehicle body type may be obtained [Fig. 2, 4; Para. 0048-0050], that in embodiments precise measurement data for vehicles by make, model and year, may be stored in the data base [Para. 0052], and also that in embodiments a standard width estimate may be used for all vehicles or trucks based on average values [Para. 0050]; and
a distance calculating unit configured to calculate a distance from the photographing device to the second vehicle based on the determined width of the second vehicle, a focal length of the photographing device, and the image width of the second vehicle; and the on-board computer estimating (calculating) a distance based on a comparison of the captured image data with the estimated (stored body type) target vehicle width [Para. 0051-0052];
wherein the size class is a class in which the vehicle is classified into a plurality of sizes according to the width of the vehicle.

Sun discloses use of a determined body type and shape to classify a target vehicle and based on the type classification, to estimate vehicle width, rather than classifying vehicle according to size and specifically based on a vehicle image width to lane image width ratio in comparison with a predetermined value.
Bhanu, however, discloses an analogous method and system for vehicle classification [Title; Abstract; Fig. 1-2; Para. 0001, 0007] wherein vehicles are assigned to one of a plurality of classes [Fig. 1; Para. 0039-0044], that classification may be based on a width of the vehicle (image width) in comparison to a lane width (image width, and specifically that vehicles may be classified between large and small vehicles, wherein large vehicles have an exemplary vehicle to lane width ratio greater than 90% and small vehicles a ratio less than 90% [Fig. 2; Para. 0045].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a ratio of vehicle width to lane width obtained from an image, compared to a predetermined value (exemplary 90%) to classify the size of a vehicle at least as a small vehicle or a large 
Sun also does not specifically disclose use of the camera focal length to estimate target vehicle distance.
Machii, however, discloses an analogous obstacle detection apparatus [Title; Abstract; Fig. 1-3; Para. 0002, 0006, 0008] and in particular a known formula relating obstacle width (W), obstacle image width (Δx), camera focal length (f) and distance to the obstacle (d): (d= f W/ Δx) [Fig. 10; Para. 0078, 0083].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to estimate distance to the vehicle in the image according to a formula which includes a camera focal length parameter as taught by Machii and applied to a system and method for vehicular detection and ranging as taught by Sun as modified by Bhanu, where such a formula relating object width, image width, focal length, and distance to the object is well known according to natural principle of physics. 
Consider claim 12 and as applied to claim 11:    The apparatus for measuring an inter-vehicle distance of claim 11, wherein the detecting unit detects the second vehicle, which is a distance measurement target, among a plurality of vehicles included in the driving image, Sun discloses use of image data to detect a plurality of neighboring vehicles [Para. 0043, 0048]; and
the ratio calculating unit identifies a left line and a right line of a lane in which the second vehicle is being driven, from the driving image, and determines an image width between the identified left line and the identified right line as the image width of the lane in which the second vehicle is located; including capture of an image of road or lane width [Para. 0051];
Sun discloses capturing of a lane image width, and that an actual lane width may be based on one or more known standard widths, suggesting, but not specifically disclosing that lane image width is based on detected edges.
Machii, moreover, discloses detection of lane [edge] markings (1701/1702) and a lane image width (WL) determined based on the distance between the markings (step 1609) [Fig. 16-17; Para. 0094].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to detect lane boundary markers on an image and determine a distance between as a lane image width as taught by Machii and applied to an apparatus and method for vehicular detection and ranging as taught by Sun and modified by Bhanu and Machii for use as a standard width for comparison with vehicle image size parameters in the same image.
Consider claim 13 and as applied to claim 11:    The apparatus for measuring an inter-vehicle distance of claim 11, wherein the ratio calculating unit identifies a left boundary and a right boundary of the second vehicle from an image of the detected second vehicle, Sun discloses determination of a silhouette of a vehicle detected in the image [Para. 0049]; and determines an image width between the identified left boundary and the identified right boundary as the image width of the second vehicle; and that vehicle image widths, and/or image widths of vehicle parts of known size (license plate tire) may be determined [Para. 0048].
Sun does not specifically disclose detection of vehicle edges.
Machii, however, discloses: the detection of vehicle (1703) edges and determination of a vehicle image width (WV) determined based on the distance between the edges (step 1606) [Fig. 16-17; Para. 0094 (also 0091-0095)].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to detect vehicle edges on an image and determine a distance between the edges as a vehicle image width as taught by Machii and applied to an apparatus and method for vehicular detection and ranging as taught by Sun and modified by Bhanu and Machii for comparison with a standard width to estimate actual vehicle width according to known image analysis techniques.
Consider claim 18 and as applied to claim 11:    The apparatus for measuring an inter-vehicle distance of claim 11, wherein the distance calculating unit calculates the distance from the photographing device to the second vehicle based on 

    PNG
    media_image1.png
    37
    202
    media_image1.png
    Greyscale

and D is the distance from the photographing device to the second vehicle, W is the width of the second vehicle, f is the focal length of the photographing device, and w is the image width of the second vehicle.
Sun does not specifically disclose use of the camera focal length to estimate target vehicle distance.
Machii, however, discloses an analogous obstacle detection apparatus [Title; Abstract; Fig. 1-3; Para. 0002, 0006, 0008] and in particular a known formula relating obstacle width (W), obstacle image width (Δx), camera focal length (f) and distance to the obstacle (d): (d= f W/ Δx) [Fig. 10; Para. 0078, 0083] (see also analysis for claim 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to estimate distance to the vehicle in the image according to a formula which includes a camera focal length parameter as taught by Machii and applied to an apparatus and method for vehicular detection and ranging as taught by Sun and modified by Bhanu and Machii in, where such a formula relating object width, image width, focal length, and distance to the object is well known according to natural principle of physics. 

Claims 4, 5, 14 and 15 are rejected under 35 USC §103 as unpatentable over Sun (United States Patent Application Publication # US 2018/0196133 A1), Bhanu et al. (United States Patent Application Publication # US 2014/0037142 A1), hereinafter Bhanu, and Machii (United States Patent Application Publication # US 2008/0136612 A1), hereinafter Machii, and further in view of Kumano (United States Patent Application Publication # US 2015/0269447 A1).
Consider claim 4 and as applied to claim 1:    The method of claim 1, wherein
the plurality of size classes include at least two of a first size class corresponding to a compact car, a second size class corresponding to a midsize car, and a third size class corresponding to a full-sized car.
Sun discloses determination of body type and shape to classify a target vehicle, but where exemplary types are minivan, car, truck and SUV rather than compact, medium and full as claimed [Para. 0048-0049].
Bhanu discloses classification of vehicle types based on lane/vehicle width ratio, and specific classes including: sedan, pickup, minivan, SUV, bus and truck, and not compact, mid and full size as claimed [Fig. 1; Para. 0040-0059]. Classification of passenger cars according to the claimed categories is known in prior art, and for example:
Kumano discloses a lane recognition and apparatus [Title; Abstract; Fig. 1-3; Para 0002, 0008] including embodiments in which vehicles may be classified according to large-size, medium (mid)-size and compact [Para. 0075].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to classify vehicle type according to image 
Consider claim 5 and as applied to claim 4:    The method of claim 4, wherein the determining of the size class of the second vehicle includes:
determining the size class of the second vehicle as the first size class when the calculated ratio is smaller than a first value;
determining the size class of the second vehicle as the second size class when the calculated ratio is greater than the first value and smaller than a second value; and
determining the size class of the second vehicle as the third size class when the calculated ratio is greater than the second value.
Bhanu specifically discloses that vehicles may be classified between large and small vehicles, wherein large vehicles have an exemplary vehicle to lane width ratio greater than 90% and small vehicles a ratio less than 90% [Para. 0045].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to partition vehicle to lane width ratios to those above a threshold ratio and those below the threshold to determine larger and smaller vehicle size classes as taught by Bhanu and applied to the 
Consider claim 14 and as applied to claim 11:    The apparatus for measuring an inter-vehicle distance of claim 11, wherein the plurality of size classes include at least two of a first size class corresponding to a compact car, a second size class corresponding to a midsize car, and a third size class corresponding to a full-sized car.
Sun discloses determination of body type and shape to classify a target vehicle, but where exemplary types are minivan, car, truck and SUV rather than compact, medium and full as claimed [Para. 0048-0049].
Bhanu discloses classification of vehicle types based on lane/vehicle width ratio, and specific classes including: sedan, pickup, minivan, SUV, bus and truck, and not compact, mid and full size as claimed [Fig. 1; Para. 0040-0059]. Classification of passenger cars according to the claimed categories is well known in the art, and for example:

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to classify vehicle type according to image lane to vehicle width ration as taught by Bhanu, into classes which include compact, mid-size and full-size sedans as taught by Kumano and applied to an apparatus and method for vehicular detection and ranging as taught by Sun and modified by Bhanu and Machii, in order that widths different sizes of sedans be more accurately estimated, and thereby improving accuracy of a distance calculation.
Consider claim 15 and as applied to claim 14:    The apparatus for measuring an inter-vehicle distance of claim 14 , wherein the vehicle size class calculating unit determines the size class of the second vehicle as the first size class when the calculated ratio is smaller than a first value, determines the size class of the second vehicle as the second size class when the calculated ratio is greater than the first value and smaller than a second value, and determines the size class of the second vehicle as the third size class when the calculated ratio is greater than the second value.
Bhanu specifically discloses that vehicles may be classified between large and small vehicles, wherein large vehicles have an exemplary vehicle to lane width ratio greater than 90% and small vehicles a ratio less than 90% [Para. 0045].


Claims 7, 17, 19 and 20 rejected under 35 USC §103 as unpatentable over Sun (United States Patent Application Publication # US 2018/0196133 A1), Bhanu et al. (United States Patent Application Publication # US 2014/0037142 A1), hereinafter Bhanu, and Machii (United States Patent Application Publication # US 2008/0136612 A1), hereinafter Machii, and further in view of Cho et al. (United States Patent Application Publication # US 2017/0259667 A1).
Consider claim 7 and as applied to claim 1:    The method of claim 1, further comprising generating guide data for guiding a collision risk level corresponding to a distance difference between the first vehicle and the second vehicle, when the calculated distance is smaller than a predetermined distance.
Sun discloses that the indicator system (140) provides information to the driver about surrounding conditions, but not explicitly those conditions according to a calculated distance to a proximate vehicle. This was known in the art, and for example:
Cho discloses an apparatus and method for generating a driving related guide for a vehicle [Title; Abstract; Fig. 1, 2, 12, 21; Para. 0010, 0012, 0030-0033], and particularly that warning guidance may be displayed if a distance to a target vehicle ahead of the driven vehicle is too short (below a threshold) a region on a display may be activated with a particular color [Fig. 14A, 14B; Para. 0174-0177, 0181-0182], and additionally that the guidance display may be superimposed on a heads-up display depicting a forward display as an AR (Augmented Reality) system [Fig. 20, 21; Para. 0020, 0021].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to issue a warning to a vehicle driver (guidance) if a determined vehicle-to-vehicle distance is less than a predetermined hazardous threshold as taught by Cho and applied to a system and method for vehicular detection and ranging as taught by Sun and modified by Bhanu and Machii, in order that the driver may be alerted, and so take evasive action to prevent a collision.
Consider claim 17 and as applied to claim 11:    The apparatus for measuring an inter-vehicle distance of claim 11, further comprising a guide data generating unit configured to generate data for guiding a collision risk level corresponding to a distance difference between the first vehicle and the second vehicle, when the calculated distance is smaller than a predetermined distance.
Sun discloses that the indicator system (140) provides information to the driver about surrounding conditions, but not explicitly those conditions according to a calculated distance to a proximate vehicle. This was known in the art, and for example:
Cho discloses an apparatus and method for generating a driving related guide for a vehicle [Title; Abstract; Fig. 1, 2, 12, 21; Para. 0010, 0012, 0030-0033], and particularly that warning guidance may be displayed if a distance to a target vehicle ahead of the driven vehicle is too short (below a threshold) a region on a display may be activated with a particular color [Fig. 14A, 14B; Para. 0174-0177, 0181-0182], and additionally that the guidance display may be superimposed on a heads-up display depicting a forward display as an AR (Augmented Reality) system [Fig. 20, 21; Para. 0020, 0021].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to issue a warning to a vehicle driver (guidance) if a determined vehicle-to-vehicle distance is less than a predetermined hazardous threshold as taught by Cho and applied to an apparatus and method for vehicular detection and ranging as taught by Sun and modified by Bhanu and Machii, in order that the driver may be alerted, and so take evasive action to prevent a collision.
Consider claim 19:    An electronic device that provides guidance for assisting a driver based on an inter-vehicle distance, Sun discloses a system, apparatus and method for vehicular detection and ranging performed by an on-board vehicle computer (100) [Title; Abstract; Fig. 1-2; Para. 0002, 0006],  the electronic device comprising:
an output unit configured to output guide information which is checked by the driver; an indicator system (140), comprising at least a speaker (141) and display (143) used to provide indication to the driver of surrounding conditions [Fig. 2; Para. 0027, 0039];
an image acquiring unit configured to acquire a driving image photographed by a photographing device; a camera (50) on the exterior of a vehicle, which obtains an image (step 403), the image including neighboring vehicles [Fig. 4; Para. 0043];
a ratio calculating unit configured to detect a front vehicle from the driving image and calculate a ratio between an image width of the detected front vehicle and an image width of a lane in which the front vehicle is located; the on-board computer (100) analyzing image data and detecting a target vehicle in the image, [Fig. 4; Para. 0048] and in some embodiments capturing a road lane width from the image [Para. 0051];
a vehicle size class calculating unit configured to determine a size class of the front vehicle based among a plurality of size classes by comparing the calculated ratio with a preset value; the on-board computer (100) determining a body type of the target vehicle [Fig. 4; Para. 0048-0049]; and that in certain 
a vehicle width calculating unit configured to store a width of the vehicle for each of the plurality of size classes, that known object sizes, specifically including vehicle widths may be stored in a size data base [Para. 0048],  detect a width of the vehicle corresponding to the determined size class of the second vehicle among the stored widths of the vehicle, that in embodiments precise measurement data for vehicles by make, model and year, may be stored in the data base [Para. 0052], and that in embodiments a standard width estimate may be used for all vehicles or trucks based on average values [Para. 0050], and determine the detected width of the vehicle as the width of the second vehicle; the on-board computer (100) obtaining a width estimate for the target vehicle body type form information stored in a database in memory (108) [Fig. 2, 4; Para. 0049-0050];
a distance calculating unit configured to calculate a distance from the photographing device to the front vehicle based on the determined vehicle width of the front vehicle, a focal length of the photographing device, and the image width of the front vehicle; and the on-board computer estimating (calculating) a distance based on a comparison of the captured image data with the estimated (stored body type) target vehicle width [Para. 0051-0052]; and
a control unit configured to control the output unit to output a front vehicle collision warning according to the calculated distance; the on-board computer (100) controlling the indicator system to provide information about vehicle surroundings to the driver [Fig. 2; Para. 0027, 0039];
wherein the size class is a class in which the vehicle is classified into a plurality of sizes according to the width of the vehicle.
Sun discloses a general-purpose on-board computer and processor for performing the individual determinations and calculations, rather than individual units for performing each of these functions, but does disclose that each of the process steps are performed, and explicitly discloses that each of the functions and process steps may be performed by individual specialized electronic units [Para. 0071].
Sun discloses use of a determined body type and shape to classify a target vehicle and based on the type classification, to estimate vehicle width, rather than classifying vehicle according to size and specifically based on a vehicle image width to lane image width ratio in comparison with a predetermined value.
Bhanu, however, discloses an analogous method and system for vehicle classification [Title; Abstract; Fig. 1-2; Para. 0001, 0007] wherein vehicles are assigned to one of a plurality of classes [Fig. 1; Para. 0039-0044], that classification may be based on a width of the vehicle (image width) in comparison to a lane width (image width, and specifically that vehicles may be classified between large and small vehicles, wherein large vehicles have 
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a ratio of vehicle width to lane width obtained from an image, compared to a predetermined value (exemplary 90%) to classify the size of a vehicle at least as a small vehicle or a large vehicle, as taught by Bhanu and applied to a system, apparatus and method for vehicular detection and ranging as taught by Sun, in which vehicle widths for use in distance computation are stored in a size database according to individual model, vehicle type, or for all vehicles (according to embodiment), and where classification into a limited number of size classes according to a simple vehicle to lane width ratio is computationally and memory efficient as compared to comparison of silhouette data for type classification (or for a large number of specific models) and more accurate than use of a single width value for all vehicles.
Sun also does not specifically disclose use of the camera focal length to estimate target vehicle distance.
Machii, however, discloses an analogous obstacle detection apparatus [Title; Abstract; Fig. 1-3; Para. 0002, 0006, 0008] and in particular a known formula relating obstacle width (W), obstacle image width (Δx), camera focal length (f) and distance to the obstacle (d): (d= f W/ Δx) [Fig. 10; Para. 0078, 0083].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to estimate distance to the vehicle in the 
Sun discloses that the indicator system (140) provides information to the driver about surrounding conditions, but does not explicitly disclose conditions according to the calculated distance to a proximate vehicle.
Cho discloses an apparatus and method for generating a driving related guide for a vehicle [Title; Abstract; Fig. 1, 2, 12, 21; Para. 0010, 0012, 0030-0033], and particularly that warning guidance may be displayed if a distance to a target vehicle ahead of the driven vehicle is too short (below a threshold) a region on a display may be activated with a particular color [Fig. 14A, 14B; Para. 0174-0177, 0181-0182], and additionally that the guidance display may be superimposed on a heads-up display depicting a forward display as an AR (Augmented Reality) system [Fig. 20, 21; Para. 0020, 0021].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to issue a warning to a vehicle driver (guidance) if a determined vehicle-to-vehicle distance is less than a predetermined hazardous threshold as taught by Cho applied to a system and method for vehicular detection and ranging as taught by Sun and as modified by Bhanu and Machii, in order that the driver may be alerted about a proximate vehicle, and so take evasive action to prevent a collision.
Consider claim 20 and as applied to claim 19:    The electronic device of claim 19, wherein the output unit further includes a display unit configured to combine the photographed driving image with a guidance object to output an augmented reality image, and the control unit generates a guidance object for the front vehicle collision warning and controls the display unit to display the generated guidance object for the front vehicle collision warning superimposed on a front vehicle display region of the augmented reality image.  Cho discloses that the guidance display may be superimposed on a heads-up display depicting a forward display as an AR (Augmented Reality) system [Fig. 20, 21; Para. 0020, 0021]. (See also analysis for claim 19.)

Claim 9 is rejected under 35 USC §103 as unpatentable over Sun (United States Patent Application Publication # US 2018/0196133 A1), Bhanu et al. (United States Patent Application Publication # US 2014/0037142 A1), hereinafter Bhanu, and Machii (United States Patent Application Publication # US 2008/0136612 A1), hereinafter Machii, and further in view of Baur et al. (United States Patent Application Publication # US 2019/0270410 A1), hereinafter Baur.
Consider claim 9 and as applied to claim 1:    The method of claim 1, wherein in the detecting of the second vehicle when the first vehicle is departing from the lane, the second vehicle located on a lane to which a front surface of the first vehicle is directed is detected among a plurality of vehicles included in the driving image.

Baur discloses a vehicular vision system for vehicles in which images are obtained of left and right regions adjacent to a vehicle, and proximate vehicles detected so as to provide a lane change aid, and which functionality may be responsive to activation of a turn signal or other indication that a lane change is to be initiated [Title; Abstract; Fig. 1-4; Para. 0004, 0008].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to detect vehicles in blind spots or adjacent lanes proximate to a driven vehicle responsive to initiation of a lane change by the driven vehicle, or an indication thereof as taught by Baur and applied to a system and method for vehicular detection and ranging as taught by Sun and modified by Bhanu and Machii, where the risk of collision during a lane change maneuver increases, and where blind spots in these areas make it likely that a driver may not notice a proximate adjacent lane vehicle.

Allowable Subject Matter
The following claim, drafted by the Examiner and considered to clarify the claimed subject matter and distinguish patentably over the art of record in this application is presented to Applicant for consideration: 
Proposed claim 1:    A method for measuring an inter-vehicle distance using a processor, the method comprising:
acquiring a driving image photographed by a photographing device of a first vehicle which is being driven; 
detecting a second vehicle from the driving image and calculating a ratio between an image width of the detected second vehicle and an image width of a lane in which the second vehicle is located; 
determining a size class of the second vehicle among a plurality of size classes by comparing the calculated ratio with one or more preset values; 
storing a vehicle width for each of the plurality of size classes; 
determining a width of the second vehicle as a stored vehicle width corresponding to the determined size class of the second vehicle among the stored vehicle widths

calculating a distance from the photographing device to the second vehicle based on the determined width of the second vehicle, a focal length of the photographing device, and the image width of the second vehicle; and 
generating guide data for guiding a collision risk level corresponding to a distance difference between the first vehicle and the second vehicle, when the calculated distance is smaller than a predetermined distance;

wherein the plurality of size classes include at least two of a first size class corresponding to a compact car, a second size class corresponding to a midsize car, and a third size class corresponding to a full-sized car.

Response to Arguments
Applicant’s arguments filed on 17-March-2021 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to the rejection of claims 1-3, 8 and 10 under 35 USC §103 over Sun (US 2018/0196133 A1), Bhanu (US 2014/0037142 A1), and Machii (US 2008/0136612 A1) [Remarks (A): page 9]:
Regarding independent claim 1: Applicant’s argument with respect to this claim asserts that new features introduced in the amended claim, are not taught by the applied references.  These limitations are, however, taught or suggested by these references: A first amended limitation that a vehicle size class is determined by comparing a calculated image lane to vehicle width ration to a preset value is clearly taught by Bhanu which specifically teaches categorizing small and large vehicles based on whether a vehicle to lane ratio exceeds 90% or not.  Sun teaches a size data base in which a vehicle width may be stored 
Regarding claims 2, 3, 8 and 10:  The Applicant has not presented any specific or additional arguments with respect to these claims, and asserts allowability based on their depending from claim 1, alleged to be allowable. The rejection of these claims is also maintained, based on the continued rejection of the base claim and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to the rejection of claims 11-13 and 18 under 35 USC §103 over Sun, Bhanu, and Machii [Remarks (B): page 10]:
Regarding independent claim 11: Applicant has amended this claim to include limitations similar to those added to claim 1 and makes the same arguments asserting allowability as made for that claim. The arguments are not persuasive for the same reason and claim 11 remains rejected under 35 USC §103 over Sun, Bhanu and Machii, based on the particular citations and analysis presented in this Office action.
Regarding claims 2, 3 and 18:  The Applicant has not presented any specific or additional arguments with respect to these claims, and asserts allowability based on their depending from claim 11, alleged to be allowable. The rejection of these claims is also maintained, based on the continued rejection of the base claim and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to the rejection of claims 4-6 and 14-16 under 35 USC §103 over Sun, Bhanu, Machii and Kumano (US 2015/0269447 A1) [Remarks (C): page 10-11]:
Regarding claims 4, 5, 14 and 15: The Applicant has not presented any specific or additional arguments with respect to these claims, and asserts allowability based on their depending from claims 1 or 11 respectively, alleged to be allowable. The rejection of these claims is maintained, based on the continued rejection of the base claims and on the particular citations and analysis presented for each in this Office action.
Regarding claims 6 and 16:  Arguments with respect to these claims are moot, the claims have been cancelled by the Applicant.
Consider Applicant’s remarks with respect to the rejection of claims 7, 17, 19 and 20 under 35 USC §103 over Sun, Bhanu, Machii and Cho (US 2017/0259667 A1) [Remarks (D): page 11-12]:
Regarding claims 7 and 17:  The Applicant has not presented any specific or additional arguments with respect to these claims, and asserts allowability based on their depending from claims 1 or 11 respectively, alleged to be allowable. The rejection of these claims is maintained, based on the continued rejection of the 
Regarding independent claim 19: Applicant has amended this claim to include limitations similar to those added to claims 1 and 11, and makes the same arguments asserting allowability as made for those claims. The arguments are not persuasive for the same reason presented previously and claim 19 remains rejected under 35 USC §103 over Sun, Bhanu, Machii and Cho, based on the particular citations and analysis presented in this Office action.
Regarding claim 20: The Applicant has not presented any specific or additional arguments with respect to this claim, and asserts allowability based on its depending from claim 19, alleged to be allowable. The rejection of the claim is maintained, based on the continued rejection of the base claim and on the particular citations and analysis presented in this Office action.
Consider Applicant’s remarks with respect to the rejection of claim 9 under 35 USC §103 over Sun, Bhanu, Machii and Baur (US 2019/0270410 A1) [Remarks (E): page 12]: The Applicant has not presented any specific or additional arguments with respect to this claim, and asserts allowability based on its depending from claim 1, alleged to be allowable. The rejection of the claim is maintained, based on the continued rejection of the base claim and on the particular citations and analysis presented in this Office action



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Stein et al. (U.S. Patent # US 8378851 B2) disclosing the fusion of images in enhanced obstacle detection.
Narayan et al. (U.S. Patent # US 6317691 B1) disclosing a collision avoidance system using machine vision taillight tracking.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684